Conviction for unlawfully carrying a pistol; punishment, confinement in the county jail for ninety days.
There is no contention but that appellant when arrested for a violation of a traffic ordinance had in his possession a pistol. The statement of facts is entirely in question and answer form Chapter 34 of the Acts of the First Called Session of the 42nd Legislature, permits the preparation of statements of facts in question and answer form in civil cases, but by the terms of section 5 of said act it is especially provided that same is not intended to and shall not be construed as repealing, modifying, or amending article 760 of the Code of Criminal Procedure. Section 7 of said act provides, in so many words, a change in subdivision one of said article 760, in reference to a statement of facts in criminal cases, and states as follows: "Provided that said statement of facts shall be in narrative form." We cannot consider said statement of facts. We find in the record no bills of exception. The proceedings appear in all things to be regular. *Page 257 
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.